DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

MPEP 2111.04(II)
Regarding the method claim 1, the limitation “recognizing a following object when the current mode is the object following mode”. Examiner notes, since the claims are all method claims, if the first step has been met (e.g. monitoring the docking object docked at the docking portion, the docking portion and the driving device; identifying the docking object mounted on the mounting portion through the identifier element; ), then the step of “recognizing a following object when the current mode is the object following mode; determining a distance and a direction from the multipurpose rollable moving device through to the following object; and executing a driving control and a posture control of the multipurpose rollable moving device through the driving device depending on the distance and direction to the following object.” is not required to be rejected because it is an "when or wherein" statement which is conditioned from the steps of where " recognizing a following object when the current mode is the object following mode ". For example, when the current mode is not the object following mode, then there is no need to further continue since the limitations are conditional statement. The argument to claim 1 is applied also applied to the dependent claims 2-10, which rely on the condition "recognizing a following object when the current mode is the object following mode." According to MPEP 2111.04(11) and Ex parte Schulhauser.  As such Examiner will not be 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the driving wheel member ".  There is insufficient antecedent basis for this limitation in the claim. There is no “a driving wheel member” in the claims. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The limitation in claim 1, “a sphere driving wheel” is omitted structurally in the body of the claims.  Additionally, the limitation “the driving wheel member” appears in the body of the claims.  One of ordinary skill in the art would not know if the two wheels are different wheels independent wheels or if the wheels are the same.  

	
1-10 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-10 are rejected as the claims are mixing statutory categories.  Claim 1 recites language of both apparatus and method type i.e. mixing claim types.   The preamble of claim 1 is an apparatus whereas the body of the claim is a method as such the mixing statutory categories renders the claim indefinite.  See MPEP § 2173.05(p)(II).
The claims may also be rejected under 35 U.S.C. 101 based on the theory that the claim is directed to neither a ‘process’ nor a ‘machine,’ but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.” Id. at 1551.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claim is directed to neither a ‘process’ nor a ‘machine,’ but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.” Id. at 1551.  


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

  Claim 4 depends on claim 3.  Claim 4, The control method of the multipurpose rollable moving device of claim 3, further including: executing the driving control and the posture control for a fail-safe braking and terminating the control method when the updating of the steer input information through the wireless communication is not achieved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US 20180288334 in view of Nakajima 20060184705.

It is noted that the claims are piecemeal limitations that do not tie in with each other; e.g. “determining when a camera is mounted” and “determining when a current mode is an object following mode as the camera is mounted”; particularly the limitation based on the ‘camera’ is not directly tied to the rest of the claims.  
Additionally, although the limitations in the preamble have been addressed, they cannot be give any patentable weight as they do not tie into the body of the claims.  One example is a “sphere driving wheel” which is not tied into the body of the claims and do not need to be addressed. 

Regarding claim 1, Zhang teaches a control method of a multipurpose rollable moving device including a sphere driving wheel member, (Zhang Fig.1 #1)

a driving device having four omnidirectional wheels mounted inside the driving wheel member to apply torque to the driving wheel member (Zhang Fig.3 #221-224)

and mounted at a same gap in a circumferential direction thereof (Zhang Fig.3 gap between #221-224 are the same) and 

a drive motor providing a driving torque to each omnidirectional wheel, (Zhang Fig. 3 #23, motor at each wheel #221, #222, #223, #224)

a docking portion mounted inside the driving wheel member and generating a magnetic force, (Zhang Fig.1 #25 magnetic component) and 

a mounting portion being attached on a surface of the driving wheel member (Zhang Fig.1 #6 head shell) by the magnetic force of the docking portion (Zhang Fig.1 magnets #4 and 25) and 

Zhang does not explicitly teach having an identifier element identifying a docking object mounted thereon, the control method comprising: monitoring the docking object docked at the docking portion, the docking portion and the driving device; identifying the docking object mounted on the mounting portion through the identifier element; determining when a camera is mounted.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Nakajima.  Regarding having an identifier element identifying a docking object mounted thereon (Nakajima para 8, ID acquiring means for detecting the docking apparatus located within data communication range and acquiring an ID thereof.), the control method comprising: 

Regarding monitoring the docking object docked at the docking portion, the docking portion and the driving device; (Nakajima para 8, a communication system for transmitting photographed data stored in a digital camera to a printer dock or a docking apparatus) Examiner notes that the “driving device” is a device that can be simply monitored.  One of ordinary skill in the art would know how to monitor a device, the device being a driving device will have no unexpected results.
Regarding identifying the docking object mounted on the mounting portion through the identifier element; (Nakajima para 8; ID acquiring means for detecting the docking apparatus located within data communication range and acquiring an ID thereof.)
Regarding determining when a camera is mounted; (Nakajima Para 6, simply places the digital camera on a docking apparatus so that ID authentication for security can be unmistakably and reliably performed [authentication is determination of the camera is placed or mounted]).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang in view of Nakajima such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of wireless communications between a digital camera and a dock are established in a simple manner (Nakajima abstract). 

determining when a current mode is an object following mode as the camera is mounted; 
Based on MPEP 2111.04(II), the limitations in the claims are method steps, the steps before the conditional statement of “determining when a current mode is an object following mode ” have all been met, the condition of “the camera is not mounted” can be taken as such the method stops, then there is no need to further continue since the limitations are conditional statement. The remaining limitations of claim 1 and claims 2-7 are all conditional statements and there is no need to further continue.

recognizing a following object when the current mode is the object following mode; 
MPEP 2111.04(II) same arguments apply  

determining a distance and a direction from the multipurpose rollable moving device through to the following object; and (following object is based on the condition of when the current mode is the object following mode)

executing a driving control and a posture control of the multipurpose rollable moving device through the driving device depending on the distance and direction to the following object. (following object is based on the condition of when the current mode is the object following mode)

Regarding claim 8, Zhang and Nakajima teach all off the claim limitations of claim 1, and further teach, wherein the driving device rotates two adjacent omnidirectional wheels of the four omnidirectional wheels in a clockwise direction (Zhang Fig.6 wheels #222 and 223 clockwise when viewed from the right) and rotates two other adjacent omnidirectional wheels of the four omnidirectional wheels in a counterclockwise direction (Zhang Fig.6 wheels #221 and 224 clockwise when viewed from the left) to linearly move the driving wheel member in all directions thereof (Zhang Fig.6-9, selection of the clock wise and counter clock wise wheel rotation dictates the linear movement forwards, backwards and right to left).

Regarding claim 9, Zhang and Nakajima teach all off the claim limitations of claim 1, and further teach, wherein the driving device rotates two adjacent omnidirectional wheels mounted at 180 degrees to each other (Zhang Fig.6 wheels 21 and 222 are 180 degrees and wheels 221 and 224 are 180 degrees and 221 and 223 are 180 degrees of each other) among of the four omnidirectional wheels to linearly move the driving wheel member in all directions thereof. (Fig.6-9, selection of the clock wise and counter clock wise wheel rotation dictates the linear movement forwards, backwards and right to left).

Regarding claim 10, Zhang and Nakajima teach all off the claim limitations of claim 1, and further teach, wherein the driving device moves the driving wheel member along a curved line (Zhang Fig. 6-13 shows movement in any direction and Para 52; The Mecanum wheel 22 is an omnidirectionally mobile wheel, can implement movements and rotations in any directions within the plane of motion, and can achieve flexible [curded] motion [line].)

or rotates the driving wheel member in place by variably controlling a driveshaft of each omnidirectional wheel while rotating the four omnidirectional wheels in a same direction thereof.

s 2, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Nakajima in further view of Phillips US 20110106339.

Regarding claim 2, Zhang and Nakajima teach all of the limitations of claim 1 but do not teach 
updating sensor information; and executing a driving control and a posture control for a fail-safe braking and terminating the control method when monitoring, updating and identifying of the following object by the identifier element are not achieved.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Phillips.  Regarding updating sensor information; and executing a driving control and a posture control for a fail-safe braking and terminating the control method when monitoring, updating and identifying of the following object by the identifier element are not achieved. Phillips teaches updating sensor information; (Phillips Fig. 54 and Para 234, the left joystick or puck [sensor] can be dedicated to [updating sensor information] the cruise control behavior such that when the left joystick or puck is actuated, the cruise control behavior commences, and when the right joystick or puck is actuated, the cruise control behavior halts.) and 
executing a driving control and a posture (Phillips para 342; the left joystick or puck can be dedicated to the cruise control behavior such that when the left joystick or puck is actuated, the cruise control [driving control] behavior commences) control for a fail-safe braking and terminating the control method when monitoring, updating and identifying of the following object by the identifier element are not achieved (Phillips Fig.54 # 3309 and #3318). It is noted that “for a” is considered intended use.   Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang and Nakajima in view of Phillips for the purpose of enhancing operational efficiency  Phillips para 6 such that the claimed invention as a whole would have been obvious. 


Regarding claim 5, Zhang and Nakajima teach all of the limitations of claim 1 but do not explicitly teach determining driving torque limitation and posture control sensitivity depending on the docking object; updating steer input information through wireless communication; and executing the driving control and the posture control through the driving device, when the current mode is not the object following mode.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Phillips.  Regarding determining driving torque limitation and posture control sensitivity depending on the docking object; updating steer input information through wireless communication; and executing the driving control and the posture control through the driving device, when the current mode is not the object following mode. Phillips teaches (Phillips  para 262; As the mobile robot 10 proceeds further away from the operator, or when an obstacle such as the buildings 9011 sufficiently impede wireless communication, the mobile robot 10 may fail to receive the control signal transmitted by the operator.  Therefore, as an example of a persistent autonomous behavior, the retro traverse behavior may be activated by the robot 10 when it determines that communication is lost.).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang and Nakajima in view of Phillips for the purpose of enhancing operational efficiency Phillips para 6 such that the claimed invention as a whole would have been obvious. 

Regarding claim 6, Zhang and Nakajima teach all of the limitations of claim 1 but do not explicitly teach determining driving torque limitation and posture control sensitivity depending on the docking object; updating steer input information through wireless communication; and executing the driving control and the posture control through the driving device, after changing the current mode to a steer mode when the recognizing of the following object is not achieved.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Phillips.  Regarding determining driving torque limitation and posture control sensitivity depending on the docking object; updating steer input information through wireless communication; and executing the driving control and the posture control through the driving device, after changing the current mode to a steer mode when the recognizing of the following object is not achieved, Phillips teaches (Phillips para 262; As the mobile robot 10 proceeds further away from the operator, or when an obstacle such as the buildings 9011 sufficiently impede wireless communication, the mobile robot 10 may fail to receive the control signal transmitted by the operator.  Therefore, as an example of a persistent autonomous behavior, the retro traverse behavior may be activated by the robot 10 when it determines that communication is lost.).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang and Nakajima in view of Phillips for the purpose of enhancing operational efficiency Phillips para 6 such that the claimed invention as a whole would have been obvious. 

Regarding claim 7, Zhang and Nakajima teach all of the limitations of claim 6 but does not explicitly teach The control method of the multipurpose rollable moving device of claim 6, when the updating of the steer input information is not achieved through the wireless communication.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Phillips.  Regarding executing the driving control and the posture control for fail-safe braking; and terminating the control method, when the updating of the steer input information is not achieved through the wireless communication. Phillips teaches (Phillips para 262, As the mobile robot 10 proceeds further away from the operator, or when an obstacle such as the buildings 9011 sufficiently impede wireless communication, the mobile robot 10 may fail to receive the control signal transmitted by the operator.  Therefore, as an example of a persistent autonomous behavior, the retro traverse behavior may be activated by the robot 10 when it determines that communication is lost.).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang and Nakajima in view of Phillips for the purpose of enhancing operational efficiency Phillips para 6 such that the claimed invention as a whole would have been obvious. 



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Claim 4 depends on objected claim 3.    Phillips 20110106339 para 262; teaches the subject matter of claim 4; [0262] As the mobile robot 10 proceeds further away from the operator, or when an obstacle such as the buildings 9011 sufficiently impede wireless communication, the mobile robot 10 may fail to receive the control signal transmitted by the operator.  Therefore, as an example of a persistent autonomous behavior, the retro traverse behavior may be activated by the robot 10 when it determines that communication is lost.)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIHAR A KARWAN/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664